ORDER
PER CURIAM:
Raymond Graves pleaded guilty to robbery in the first degree, assault in the first degree, and two counts of armed criminal action. He subsequently filed a motion for post-conviction relief under Supreme Court Rule 24.035, which the circuit court denied following an evidentiary hearing. Graves appeals, arguing that his plea counsel was ineffective for permitting him to plead guilty to robbery in the first degree, rather than the lesser included offense of robbery in the second degree, when the evidence did not support the greater charge. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).